Title: To Benjamin Franklin from Gourlade & Moylan, 12 May 1780
From: Gourlade & Moylan
To: Franklin, Benjamin


Honord Sir
L’Orient 12th. May 1780
The inclosed letter for Captain Jones contains a certify’d Copy of a delaration made by the Officers of the late ship of war Bonhomme Richard, at the Admiralty, regarding the Capture of the English ship Serapis, wch. he desird shou’d be immediately forwarded him.
As we think it possible said letter might not overtake him at passÿ, we take the liberty of forwarding it under this cover that you may do with it’s inclosure what may be necessary, and for this purpose, we have left it unseal’d.
We have the honor to be respectfully Honord sir Your most hle sts
Gourlade & Moylan
The Honble. Doctor B. Franklin
 
Addressed: The Honorable / Doctor Benj: Franklin / Plenepotentiary Minister / from the united States of / America / Passÿ./.
Notation: Gourlade & Moylan L’Orient May. 12. 80
